      Case 2:16-cv-00031-SPL-DMF Document 237 Filed 02/08/19 Page 1 of 3


 1   Denise H. Troy (#012915)
     dtroy@dickinsonwright.com
 2   DICKINSON WRIGHT PLLC
     1850 North Central Avenue, Suite 1400
 3   Phoenix, Arizona 85004
     Phone: (602) 285-5000
 4   Fax: (602) 285-5100
     Attorneys for Defendants Johnson
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF ARIZONA

10   Keith and Tammy Early, et al.
                          Plaintiffs,                       No. 2:16-CV-00031-SPL (DMF)
11   v.
                                                            Johnsons’ Joinder in the CHC
12   The State of Arizona, et al.,                          Defendants’ Motion to
                          Defendants.                       Strike/Preclude Plaintiffs’ Damages
13                                                          Expert Dr. Barbara Luna from
                                                            Testify at Trial Due to Untimely
14                                                          Disclosure (Doc. # 236)

15
            Defendants Melissa and Brian Johnson (“Johnson”), hereby join in the CHC
16
     Defendants’ Motion to Strike/Preclude Plaintiffs’ Damages Expert Dr. Barbara Luna from
17
     Testify at Trial Due to Untimely Disclosure (Doc. # 236). For the reasons stated in the CHC
18
     motion, Dr. Luna’s should be precluded from testifying because none of the Defendants,
19
     including counsel undersigned, received her expert report until August 20, 2018, long past the
20
     disclosure deadline, and past the rebuttal deadline.
21
            Respectfully submitted on February 8, 2019.
22
                                                   DICKINSON WRIGHT PLLC
23
24                                                 By: s/ Denise H. Troy
                                                          Denise H. Troy
25                                                        Attorneys for Defendants
                                                          Johnson
26


                                                    -1-
     Case 2:16-cv-00031-SPL-DMF Document 237 Filed 02/08/19 Page 2 of 3


 1
 2

 3
 4
 5
 6
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                          -2-
      Case 2:16-cv-00031-SPL-DMF Document 237 Filed 02/08/19 Page 3 of 3


 1                                 CERTIFICATE OF SERVICE
 2           I hereby certify that on February 8, 2019, I electronically transmitted the foregoing
 3   document to the Clerk’s office using the CM/ECF system for filing and transmittal of a
 4   Notice of Electronic Filing to all CM/ECF registrants.
 5
 6                                                   s/       Denise H. Troy

 7
     PHOENIX 58386-3 529642v1
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                   -3-
